Spofford, J.
(dissenting.) Concurring in many of the views expressed by Mr. C. J. Merrick, J am yet unable to see how the plaintiff can recover any part of the proceeds of the boat.
I regard the plaintiff and his brother Henry B. Ealer as one person in the transaction with Seotto 0. Burrell, at St. Louis; and, concurring in the opinion of the Chief Justice that they had notice of the title of the Grahams, and of the lack of authority in Burrell to sell at the time he did, I am compelled to regard their pretended purchase as a simulation, the result of collusion with Burrell, which can give the plaintiff no claim in law or equity upon any part of the proceeds.
There is, in my judgment, no such proof of title in Seotto O. Burrell as would authorize Burrell himself, still less his fraudulent pretended vendee, to recover anything. And the plaintiff can only recover upon the strength of his title. The defendant was not bound to show title in the Grahams.
I think the judgment should be affirmed.